          Case 2:19-cv-11481-VAR-MKM ECF No. 8 filed 08/05/19                                                  PageID.73          Page 1 of 5
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   USDC Eastern District of Michigan
DOCKET NO.                          DATE FILED                            231 W Lafayette Blvd
         19-11481                             5/20/2019                   Detroit, MI 48226
PLAINTIFF                                                                             DEFENDANT
Malibu Media, LLC                                                                     John Doe subscriber assigned IP Address 68.42.242.32




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    see attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G
            ✔ Order            G Judgment                                     G
                                                                              ✔ Yes        G No                                         7/30/2019

CLERK                                                            (BY) DEPUTY CLERK                                            DATE

David J. Weaver                                                  S. Schoenherr                                                           8/5/2019
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
          Case 2:19-cv-11481-VAR-MKM ECF No. 8
                                             4 filed 08/05/19
                                                     05/20/19                                                  PageID.64
                                                                                                               PageID.74          Page 2
                                                                                                                                       1 of 5
                                                                                                                                            1
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                       United States District Court - Eastern District of Michigan
DOCKET NO.                          DATE FILED
  2:19-cv-11481-VAR-MKM
                                      5/20/2019
PLAINTIFF                                                                             DEFENDANT
 Malibu Media, LLC                                                                    JOHN DOE subscriber assigned IP address 68.42.242.32




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                  See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
       Case
        Case2:19-cv-11481-VAR-MKM
             2:19-cv-11481-VAR-MKM ECF
                                    ECFNo.
                                        No.4-1
                                            8 filed
                                                filed08/05/19
                                                      05/20/19 PageID.75
                                                                PageID.65 Page
                                                                           Page31ofof51

                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 68.42.242.32

ISP: Comcast Cable
Physical Location: Ann Arbor, MI



Hit Date UTC           File Hash                                          Title
03/23/2019 23:40:28    0D651A87988EBBD0E47288085510C9F8AB597567           Stunning Sexy Shower

03/15/2019 21:52:23    20B3E731A692DB4C7AE2B8C0DDF7F75D0FB417BC           Hot Night Tiny Blonde

03/13/2019 22:26:27    D7C704FDAAB53784FBE15C6F7B2EE5EBB447939C           Best Fashion Model Girlfriends

10/21/2018 15:15:38    EB1C71AD158E66D0CABCEAF3E76D36B47C27AE8B Sexy Movies Cum Inside

04/05/2018 01:23:20    C78692725E360537BCEBBA49789076697AB563D5           Never Have I Ever Had A Threesome Like
                                                                          This


Total Statutory Claims Against Defendant: 5




                                                   EXHIBIT A
NEMI464
       Case
        Case2:19-cv-11481-VAR-MKM
             2:19-cv-11481-VAR-MKM ECF
                                    ECFNo.
                                        No.4-2
                                            8 filed
                                                filed08/05/19
                                                      05/20/19 PageID.76
                                                                PageID.66 Page
                                                                           Page41ofof51


                                  Copyrights-In-Suit for IP Address 68.42.242.32

ISP: Comcast Cable
Location: Ann Arbor, MI



                                 Registration       Date of First          Effective Date of   Most Recent Hit
Title                            Number             Publication            Registration        UTC
Stunning Sexy Shower             PA0002165727       03/21/2019             04/09/2019          03/23/2019

Hot Night Tiny Blonde            PA0002160863       03/03/2019             03/19/2019          03/15/2019

Best Fashion Model Girlfriends   PA0002160860       03/01/2019             03/19/2019          03/13/2019

Sexy Movies Cum Inside           PA0002140490       09/14/2018             09/24/2018          10/21/2018

Never Have I Ever Had A          PA0002116056       03/29/2018             05/01/2018          04/05/2018
Threesome Like This


Total Malibu Media, LLC Copyrights Infringed: 5




                                                   EXHIBIT B
NEMI464
Case 2:19-cv-11481-VAR-MKM ECF No. 8
                                   7 filed 08/05/19
                                           07/30/19             PageID.72
                                                                PageID.77     Page 5
                                                                                   1 of 5
                                                                                        1



                           UNITED STATES DISRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MALIBU MEDIA, LLC,

       Plaintiff,

v.                                                     Case No. 19-11481
                                                       Honorable Victoria A. Roberts
JOHN DOE subscriber assigned IP address
68.42.242.32,

     Defendant.
____________________________________/

                                    ORDER OF DISMISSAL

       Plaintiff filed a Notice of Voluntary Dismissal With Prejudice Pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i). (Doc. #6)

       IT IS ORDERED that this matter is dismissed with prejudice.


                                                s/ Victoria A. Roberts
                                                Victoria A. Roberts
                                                United State District Judge

Dated: 7/30/19
